DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  claim 11 concludes with “;and.” This is a clear typo.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites, “analyzing at least one of the received via the one or more outputs.” It is unclear what is meant by “the received,” and as such the claim is indefinite. The limitation will be examined as best understood in light of the specification. 
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites, “the method of claim 1,” but claim 1 is not a method. As such, the claim is indefinite. The claim will be examined as though it depended upon claim 11.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 9-14 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by US 2009/0021747 A1 [Kawasaki].

Regarding Claim 1:
Kawasaki teaches a scanning probe microscopy system for mapping nanostructures on the surface of a sample (para 78, an AFM is for mapping nanostructures on the surface of a sample), comprising: 
a sample support structure for supporting the sample (Fig. 1 (30)),
a scan head (Fig. 1 (10)) including 
a probe comprising a cantilever and a probe tip arranged on the cantilever (Fig. 1 (12)), 
an actuator for scanning the probe tip relative to the sample surface for mapping of the nanostructures (Fig. 1 (16)), 
an optical source for providing an optical signal (Fig. 1 (34)), and 
a sensor unit for obtaining a sensor signal indicative of a position of the probe tip during scanning (Fig. 1 (22), paras 64-66), the sensor unit including: 
a partially reflecting element (Fig. 1 (38)), configured to: reflect a reference fraction of the optical signal to provide a reference signal, and transmit a sensing fraction of the optical signal (Fig. 1 (38), paras 53-54); 
a directional optics (Fig. 1 (40)) configured for:
directing the sensing fraction as an optical beam towards the probe tip (Fig. 1 (40), para 57), and 
receiving a reflected fraction of the optical beam to provide a sensed signal (Fig. 1 (40), para 57); 
an interferometer for enabling the sensed signal to interfere with the reference signal to provide one or more output signals via one or more outputs (Fig. 1 (42), para 54), and 
a signal conveyance optics for conveying the sensed signal and the reference signal to the interferometer (Fig. 1 (36)); 

wherein a sensor head of the sensor unit comprises the partially reflecting element and the directional optics (as shown in Fig. 1). 

Regarding Claim 2:
Kawasaki teaches the scanning probe microscopy system in accordance with claim 1, wherein the directional optics is arranged for providing the optical beam such that the beam, near the probe tip, has a cross sectional beam area of a size sufficient to cover an operational range of positions of the probe tip during said scanning, such that at each position assumed by the probe tip, the reflected fraction returned by the probe tip is a non-zero fraction. Since the reflected portion (54) of Kawasaki is non-zero, the directional optics must be so arranged. Also note Fig. 2, wherein the reflected beam is shown to be effectively sensed across an operational range of positions of the probe tip during scanning.

Regarding Claim 3:
Kawasaki teaches the scanning probe microscopy system according to claim 1, wherein the system further comprises at least one of the group consisting of: a low pass filter for filtering at least one of the output signals to filter signal components having a frequency above a first filter frequency; and a high pass filter for filtering at least one of the output signals to filter signal components having a frequency below a second filter frequency (para 23). 

Regarding Claim 9:
Kawasaki teaches the scanning probe microscopy system according to claim 1, wherein the scan head includes at least the optical source (Fig. 1 (34)) and the sensor unit (Fig. 1 (22)), including the partially reflecting element (Fig. 1 (38)), the directional optics (Fig. 1 (40)), and the signal conveyance optics (Fig. 1 (36)). 

Regarding Claim 10:
Kawasaki teaches the scanning probe microscopy system according to claim 1, the scanning probe microscopy system being configured for performing one or more functions taken from the group consisting of: atomic force microscopy, ultrasonic force microscopy, heterodyne ultrasonic force microscopy, near-field microscopy, optical microscopy, nanometer scale manipulation, and micrometer scale manipulation (para 78). 

Regarding Claim 11:
Kawasaki teaches a method of performing scanning probe microscopy using a scanning probe microscopy system (para 78, an AFM) that comprises 
a sample support structure for supporting the sample (Fig. 1 (30)), 
a scan head (Fig. 1 (10)) including 
a probe comprising a cantilever and a probe tip arranged on the cantilever (Fig. 1 (12)), 
an actuator for scanning the probe tip relative to the sample surface for mapping of the nanostructures (Fig. 1 (16)), 
an optical source for providing an optical signal (Fig. 1 (34)), and 

wherein the sensor unit comprises; 
a partially reflecting element (Fig. 1 (38)), configured to: reflect a reference fraction of the optical signal to provide a reference signal, and transmit a sensing fraction of the optical signal (Fig. 1 (38), paras 53-54); 
a directional optics (Fig. 1 (40)) configured for: 
directing the sensing fraction as an optical beam towards the probe tip (Fig. 1 (40), para 57), and 
receiving a reflected fraction of the optical beam to provide a sensed signal (Fig. 1 (40), para 57); 
an interferometer for enabling the sensed signal to interfere with the reference signal to provide one or more output signals via one or more outputs  (Fig. 1 (42), para 54), and 
a signal conveyance optics for conveying the sensed signal and the reference signal to the interferometer (Fig. 1 (36)); 
wherein the directional optics is configured for directing the sensing fraction such that at least a part of the sensing fraction is reflected by the probe tip to form the reflected fraction (Fig. 1 (54), para 57), and 
wherein a sensor head of the sensor unit comprises the partially reflecting element and the directional optics (as shown in Fig. 1); and 
wherein the method comprises the steps of: 
reflecting, using the partially reflecting element, the reference fraction of the optical signal to provide the reference signal ((52)); and 

directing, using the directional optics, the sensing fraction as the optical beam towards the probe tip (portion of (50) impacting probe), and 
receiving with the directional optics the reflected fraction of the optical beam to provide the sensed signal (Fig. 1 (54)); 
conveying, using the signal conveyance optics, the sensed signal and the reference signal to the interferometer (Fig. 1 (56)); and 
interfering, using the interferometer, the sensed signal with the reference signal to provide one or more output signals provided via one or more outputs (para 54); 
wherein the step of directing the sensing fraction is performed by the directional optics such that at least the part of the sensing fraction is reflected by the probe tip to form the reflected fraction received by the directional optics (paras 54, 57).  

Regarding Claim 12:
Kawasaki teaches the method according to claim 11, wherein directing the sensing fraction as an optical beams towards the probe tip comprises: providing the optical beam such that the beam, near the probe tip, has a cross sectional beam area of a size sufficient to cover an operational range of positions of the probe tip during said scanning, such that at each position assumed by the probe tip, the reflected fraction returned by the probe tip is a non-zero fraction. Since the reflected portion (54) of Kawasaki is non-zero, the directional optics must be so arranged. Also note Fig. 2, wherein the reflected beam is shown to be effectively sensed across an operational range of positions of the probe tip during scanning.

Regarding Claim 13:
Kawasaki teaches the method according to claim 11, further comprising analyzing at least one of the received via the one or more outputs for determining a distance traveled by the sensed signal from the partially reflective element via the directional optics and the optical beam to the probe tip and back, such as to measure a motion of the probe tip during said scanning (para 48). 

Regarding Claim 14:
Kawasaki teaches the method according to claim 13, wherein the step of analyzing comprises: 
analyzing the at least one output signal in a first frequency range for measuring a first displacement signal indicative of probe motion of the whole probe (paras 57, 66); and 
analyzing the at least one output signal in a second frequency range for measuring a second displacement signal indicative of probe tip motion of the probe tip relative to the scan head (paras 57, 66); 
wherein the first frequency range includes lower frequency values than the second frequency range (paras 57, 66). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 6, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki in view of US 2010/0067021 A1 [Danzebrink].

Regarding Claim 5:
Kawasaki teaches the scanning probe microscopy system according to claim 1, but fails to teach that the signal conveyance optics is arranged for conveying the reference signal and the sensed signal as a mixed signal to the interferometer, and wherein the signal conveyance optics comprises: one or more splitting elements for splitting the mixed signal in a plurality of further mixed signals; and one or more optical elements for establishing an optical path difference between two or more of the further mixed signals. 
Danzebrink teaches a scanning probe microscopy system (abstract), wherein a signal conveyance optics (Fig. 3a) is arranged for conveying the reference signal and the sensed signal as a mixed signal to the interferometer (Fig. 3a (378)), and wherein the signal conveyance optics comprises: 
one or more splitting elements for splitting the mixed signal in a plurality of further mixed signals (Fig. 3a (303)); and 
one or more optical elements for establishing an optical path difference between two or more of the further mixed signals (Fig. 3a (307, 309)).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the signal conveyance optics and detectors of Danzebrink in Kawasaki, thus generating a separate probe displacement signals (Kawasaki (26)) for each detector of Danzebrink. One would have been motivated to do so since this would allow one to separately measure the polarization states of the reflected signal, thus allowing for improved precision of position measurement (Danzebrink para 132).

Regarding Claim 6:
The modified invention of claim 5 teaches the scanning probe microscopy system according to claim 5, wherein the one or more optical elements of the signal conveyance optics are provided by at least a first and second optical branch path, configured to transmit one or more of the further mixed signals (Danzebrink Fig. 3a (305, 306)), but fails to teach that the first optical branch path has a different optical path length than the second optical branch path. 
Nonetheless, it would have been obvious to one of ordinary skill in the art to modify the paths to have different path lengths, since Danzebrink shows the path lengths being different in 
Regarding Claim 8:
Kawasaki teaches the scanning probe microscopy system according to claim 1, wherein the one or more outputs of the interferometer are connected to a signal processor (Fig. 1 (22)),  wherein the signal processor is configured to determine information representing a distance traveled by the sensed signal from the partially reflective element via the directional optics and the optical beam to the probe tip and back, to measure a motion of the probe tip during said scanning (abstract, para 12, 48; Fig. 2).
However, Kawasaki fails to teach that the signal processor comprises one or more light intensity detectors optically coupled to the one or more outputs of the interferometer, and wherein a signal processing circuit is coupled to the light intensity detectors. Danzebrink teaches a signal processor comprises one or more light intensity detectors optically coupled to the one or more outputs of the interferometer (Fig. 3a (308, 310)), and wherein a signal processing circuit is coupled to the light intensity detectors (Fig. 2a (242)).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the detectors and out-coupling taught by Danzebrink in Kawasaki. One would have been motivated to do so since this would allow the device to detect the optical signals and use them for sample measurements and controlling device parameters.

Regarding Claim 15:
Kawasaki teaches the method according to claim [11], wherein the reference signal and the sensed signal are conveyed as a mixed signal to the interferometer (Fig. 1 (56)), but fails to teach that the method comprises splitting the mixed signal, by at least one of the signal conveyance optics and the interferometer, in a plurality of further mixed signals and establishing an optical path difference between two or more of the further mixed signals.
Danzebrink teaches a scanning probe microscopy method (abstract), wherein a signal conveyance optics (Fig. 3a) splits the mixed signal into a plurality of further mixed signals; and establishes different opticals path between two or more of the further mixed signals (Fig. 3a (307, 309) create such a path difference with their focusing).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the signal conveyance optics and detectors of Danzebrink in Kawasaki, thus generating a separate probe displacement signals (Kawasaki (26)) for each detector of Danzebrink. One would have been motivated to do so since this would allow one to separately measure the polarization states of the reflected signal, thus allowing for improved precision of position measurement (Danzebrink para 132).
Furthermore, it would have been obvious to one of ordinary skill in the art to modify the different optical paths to have different path lengths, since Danzebrink shows the path lengths being different in Fig. 3a. Further, one would have been motivated to have different path lengths where different path lengths would better fit into the confines of the laboratory.

Claims 4, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki.

Regarding Claims 4, 16, 17:
Kawasaki teaches the scanning probe microscopy system according to claim 3, but fails to teach that at least one of the first or the second filter frequency is at or around 2 kilohertz.
Optimizing the band pass frequency of Kawasaki is well within the bounds of normal experimentation. See MPEP 2144.05 II (A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, “[a] particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In the case at hand, Kawasaki teaches the band pass frequency as a variable which achieves a recognized result. Paras 24-28. Therefore, the prior art teaches adjusting the frequency and identifies it as a result-effective variable. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the frequency to approximately 2 kHz since it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782.  The examiner can normally be reached on M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881